IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-30887
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TIMMY COBBINS,

                                           Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                   USDC No. 96-CV-1657-I (89-295)
                         - - - - - - - - - -
                           December 23 1996
Before DAVIS, EMILIO M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

     Timmy Cobbins, federal inmate #21216-034, appeals the denial

of this 28 U.S.C. § 2255 motion.    Cobbins argues that because the

superseding indictment charged him and his

codefendants/conspirators with using “and” carrying firearms

during and in relation to a drug conspiracy and because “and” and

“or” both mean “and,” the Government was obligated to prove both

“use” and “carry” under 18 U.S.C. § 924(c), and the Government

did not prove active employment of the firearm, i.e. “use,” as


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30887
                               - 2 -

defined by Bailey v. United States, 116 S. Ct. 501 (1995).       He

also argues that the jury instructions covering § 924(c)

erroneously defined “use” under the statute as defined by Bailey

and that in light of the remand in United States v.Fike, 82 F.3d

1315, 1328 (5th Cir.), cert. denied, 117 S. Ct. 241 (1996),

Cobbins’ case should receive the same result.

     We have carefully reviewed the arguments and the appellate

record.   For essentially the same reasons as explained by the

district court in its order denying § 2255 relief, we conclude

that the district court did not err in denying Cobbins’ motion.

See United States v. Cobbins, No. 96-1657 (89-295) (E.D. La. July

31, 1996).

     To the extent that Cobbins requires a certificate of

appealability (COA) in order to appeal the district court’s

judgment, we conclude that Cobbins has not made a substantial

showing of the denial of a constitutional right.   See 28 U.S.C.

§ 2253(c)(2).

     AFFIRMED.   COA DENIED.